Shaw C. J.
afterwards drew up the opinion of the Court. If this property was sold by the sheriff and the proceeds held under the provisions of the statute, it is not denied that the attachment was dissolved. St. 1822, c. 93. The provision s explicit, § 6, that whenever any personal property shall be attached and the party defendant shall die before the same shall have been actually taken in execution, and letters testamentary- or letters of administration on the estate of the defendant shall be granted within this Commonwealth, suck attachment shall be deemed to be dissolved, and the property be delivered up to the executor' or administrator, to be admin ■ *431istered in due course of law. The policy of the law is obvious. On the death of the defendant, the priority given by attachment to one creditor shall cease, and as the whole estate is then to be settled, the property shall go to the administrator for that purpose. If the property is sufficient to pay all his debts, such preference is unnecessary ; if not sufficient, it would be inequitable.
But the question is, and in fact it is the only question, whether the money was held by the officer, under the attachment, at the time of the death of the debtor ; and the Court are of opinion that it was. The statute provides, § 1, that any personal property attached may be sold by consent of the parties in writing ; § 2, that certain property may be appraised and sold, or delivered on bond, if the parties shall not consent "n writing to a sale thereof. It is made the duty of the officer to hold the proceeds, subject to the attachment ; they are liable to be further attached ; they are to be applied to the satisfaction of executions, if any are obtained, according to the priority of attachments, and the money not thus applied is to be restored to the defendant. The main object of the statute is, to convert the goods into money, and to place the money in the same condition in regard to existing and after attachments, as the goods themselves stood in. The memorandum of agreement stated in this case, conforms precisely to the first of the statute provisions. It is a consent in writing, that the attached property should be sold and the proceeds held by the officer and applied to satisfy the judgments, according to priority of attachment. Under this consent we think that the officer acted officially, that the money stood held by the attachment, by force of the statute, and that upon the dis solution of the attachment, the plaintiff, as administrator, was entitled to the money, to be administered according to law. Had the parties intended, as the argument for the plaintiffs insists that they did, to make a special assignment, to withdraw me attachment de facto, and to constitute the officer a special assignee and trustee to sell the property aud distribute the proceeds to the plaintiffs, it would have assumed a very different shape. Here are no words of assignment or transfer, no trust conferred on or assumed by the officer, other than the *432statute authority and trust, held by virtue of his office, and the attachment made upon the property ; his acts under this agreement were official acts. Had the parties contemplated an assignment in pais to operate by force of the agreement, and not by the statute, there was no need of a judgment; the demands were not contested, and the debtor might have authorized the officer, as such assignee and trustee, to pay the amount forthwith, without waiting for judgments.

Defendant defaulted.